DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 6, 10, 11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkland (US 20140231514 A1) in view of Desiatov (“Plasmonic enhanced silicon pyramids for internal photoemission Schottky detectors in the near-infrared regime”, Optica Vol. 2, Issue 4, pp. 335-338 (2015)).
With regards to claim 1, Burkland discloses an imager comprising: a) an active illumination source 110 for illuminating a target in a short wave infrared (SWIR) wavelength range [0016-0017]; b) a focal plane array (FPA) 310 operative to detect SWIR radiation reflected from the target and to convert the detected SWIR radiation into an electrical signal [0006, 0018]; and c) a readout integrated circuit (ROIC) 350 operatively coupled to the FPA and used to read out electrical signals the PDs, wherein the read out electrical signals are convertible into an image of the target [0018-0020]. Burkland does not specify plasmonic enhanced pyramidal silicon Schottky photodetectors (PDs). However, Desiatov teaches an FPA of plasmonic enhanced pyramidal silicon Schottky photodetectors (PDs) with high responsivity and improved signal to noise ratio operating in the sub-bandgap regime, wherein responsivity is enhanced using pyramidally shaped plasmonic concentrators and such detectors can also be constructed in the form of a pixel array, and thus can be used as focal plane detector arrays (Abstract). In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Burkland with the claimed PDs.
With regards to claims 2 and 3, Burkland discloses wherein the SWIR wavelength range includes the 1350nm-1600nm wavelength range [0016].
With regards to claim 6, Desiatov further teaches wherein the FPA includes a plurality of pixels and wherein each pixel includes a single plasmonic enhanced pyramidal silicon Schottky PD (Abstract, pg. 336, column 1).

With regards to claim 11, Desiatov teaches wherein the using a FPA of plasmonic enhanced pyramidal silicon Schottky PDs includes using a FPA having single PD pixels to detect the SWIR radiation reflected from the target (Abstract; pg. 336, column 1).
With regards to claim 15, Burkland discloses a focal plane array (FPA), comprising: photodetectors (PDs) [0018], wherein each PD is operative to detect radiation short wave infrared (SWIR) radiation reflected from a target in a short wave infrared (SWIR) wavelength range, wherein the detected radiation is convertible into an image of the target [0006, 0018]. Burkland does not specify plasmonic enhanced pyramidal silicon Schottky photodetectors (PDs). However, Desiatov teaches an FPA of plasmonic enhanced pyramidal silicon Schottky photodetectors (PDs) with high responsivity and improved signal to noise ratio operating in the sub-bandgap regime, wherein responsivity is enhanced using pyramidally shaped plasmonic concentrators and such detectors can also be constructed in the form of a pixel array, and thus can be used as focal plane detector arrays 
With regards to claim 16, Desiatov teaches wherein each plasmonic enhanced pyramidal silicon Schottky PD forms a pixel of the FPA (Abstract; pg. 336, column 1).
With regards to claims 18 and 19, Burkland discloses wherein the SWIR wavelength range includes the 1350nm-1600nm wavelength range [0016].

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkland in view of Desiatov and Liu (US 20120145883 A1).
With regards to claims 4 and 20, Burkland does not teach wherein the FPA and the ROIC are formed integrally in a single silicon wafer. However, Liu teaches an FPA and ROIC formed integrally in a single silicon wafer [0034, 0044]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Burkland with the claimed configuration to allow enhanced dynamic range [0009].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkland in view of Desiatov and Hilton ("Wafer-Level Vacuum Packaging of Smart Sensors" Sensors 16, no. 11: 1819).
With regards to claim 5, Burkland does not teach wherein the FPA and the ROIC are formed on separate silicon waters. However, Hilton teaches an array and ROIC are formed on separate silicon wafers (pg. 1-2, and 9). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Burkland with the claimed configuration to decreased cost, size and weight of the elements, as taught by Hilton (Abstract).

s 7, 8, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkland in view of Desiatov and Nascetti (US 20060138333 A1).
With regards to claims 7 and 17, Burkland does not teach wherein the FPA includes a plurality of super- pixels, wherein each super-pixel includes a plurality of plasmonic enhanced pyramidal silicon Schottky PDs. However, Nascetti teaches an array includes a plurality of super-pixels, wherein each super pixel includes a plurality of PDs [0010]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Burkland with the claimed configuration so that each super-pixel would have included a plurality of plasmonic enhanced pyramidal silicon Schottky PDs, because the disclosure of Nascetti could have been used to implement especially efficient running of control lines [0010].
With regards to claims 8 and 13, Desiatov teaches wherein each plasmonic enhanced pyramidal silicon Schottky PD includes a contact to a silicon side of the Schottky PD and a contact to a metal side of the Schottky PD (pg. 335, column 2). Neither Burkland nor Desiatov teach wherein the contact to the metal side is common to all the Schottky PDs in a super-pixel. However, Nascetti teaches contact to a common group output is common to all PDs in a super-pixel [0010]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Burkland and Desiatov with the claimed configuration to implement especially efficient running of control lines, as taught by Nascetti [0010].
With regards to claim 12, Neither Burkland nor Desiatov teach wherein the using a FPA of plasmonic enhanced pyramidal silicon Schottky PDs includes using a FPA having pluralities of PDs arranged in super-pixels to detect the SWIR radiation reflected from the target. However, Nascetti teaches using an array having pluralities of PDs arranged in super-pixels [0010]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the .

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkland in view of Desiatov and Hogasten (US 20100309315 A1).
With regards to claims 9 and 14, Burkland does not teach wherein the imaging system or method is included/performed in a vehicle. However, Hogasten teaches an infrared imaging system 100a included in a vehicle [0031]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Burkland with the claimed configuration to assist in navigating a vehicle, as taught by Hogasten [0136].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884